DETAILED ACTION
This communication is responsive to the Amendment filed February 24, 2022.  Claims 1-11 and 13-17 are currently pending.  Claims 1-11, 13, and 17 are under examination.
The rejections of claims 1-4 and 6-10 under a non-statutory double patenting analysis are MAINTAINED because Applicant has not substantively responded to the rejections.
The objection to claim 5 set forth in the Office Action dated November 29, 2021 is WITHDRAWN due to Applicant’s responsive amendment.
The rejections of claims 1-11 and 13 under 35 USC 112 set forth in the November 29 Office Action are WITHDRAWN due to Applicant’s responsive amendments.
The rejections of claims 1-4, 6-11, and 13 under 35 USC 102 or 103 are WITHDRAWN due to Applicant’s amendments.  Claims 1-4, 6-11, and 13 are newly REJECTED for the reasons set forth below.
New claim 17 is REJECTED for the reasons set forth below.
These rejections are necessitated by amendment.  Therefore, this action is final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 24, 2022 was filed after the mailing date of the Office Action on November 29, 2021.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Miller McLoughlin et al. (US 2016/0046737).
Regarding claims 1-4 and 10, Miller McLoughlin teaches a polypropylene homopolymer with an MFR of 1, an Mz/Mn of 32, an Mz/Mw of 4.1, an XS of 2.2 wt.%, and a pentad isotacticity of 96.2%.  (Example 1, para. [0061]; Table 1.)  Each of these values is within the claimed ranges.
The difference between Example 1 of Miller McLoughlin and the present claims is that the polypropylene of Example 1 has an Mw/Mn of 7.7, which is outside the claimed range of 8.0 to 13.0.  However, Miller McLoughlin more generally teaches that the disclosed polypropylene may have an Mw/Mn of greater than or equal to 8.0 or 9.0 (see para. [0041]), which encompass or overlap the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Miller McLoughlin.

Regarding claim 6, Miller McLoughlin is silent as to whether the disclosed polypropylene homopolymer is unimodal.  However, given that Miller McLoughlin reports only single molecular weight values (as opposed to fractional values), and given that the polypropylene is formed in a pilot batch reactor (see para. [0061]), it is reasonable to infer that the polypropylene of Miller McLoughlin is unimodal.

Regarding claim 7, Miller McLoughlin teaches that the propylene composition may also include additives.  (paras. [0048], [0061].)

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Miller McLoughlin et al. (US 2016/0046737) as applied to claim 1 above, and further in view of Stamhuis, “Mechanical Properties and Morphology of Polypropylene Composites.  Talc-Filled, Elastomer-Modified Polypropylene,”Polym. Comp., July 1984, Vol. 5, No. 3, pp. 202-207.
Regarding claims 8 and 9, Miller McLoughlin teaches all of the limitations of claim 1.  (See paragraph 11 above, which is incorporated by reference herein.)
The difference between claims 8 and 9 and Miller McLoughlin is that Miller McLoughlin is silent as to the disclosed polypropylene’s flexural modulus and Izod impact strength.  However, Stamhuis teaches that polypropylene with a high flexural modulus and Izod impact strength exhibit increased toughness and rigidity.  (p. 202.)  It would have been obvious to one of one of ordinary skill in the art before the effective filing date of the claimed invention to form a polypropylene with a high flexural modulus and Izod impact strength such that the desired toughness and rigidity are exhibited.

Claims 11, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miller McLoughlin et al. (US 2016/0046737) in view of Oliveira et al., “The Weldability of Polypropylene Strapping Tape,” Polym. Eng. Sci., Vol. 40, No. 9 (2000).
Regarding claims 11 and 12, Miller McLoughlin teaches the polypropylene composition of claim 1.  (See paragraph 11, which is incorporated by reference herein.)
The difference between Miller McLoughlin and the present claims is that although Miller McLoughlin generally teaches forming films – particularly packaging material – from the disclosed polypropylene composition via extrusion (see para. [0052]), Miller McLoughlin does not explicitly disclose tapes made therefrom or thereby.  However, using polypropylene in a tape, including strapping tape, is known in the art.  For example, Oliveira teaches polypropylene strapping tape.  (Introduction, p. 2037.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have fashioned a known product (strapping tape) from the polypropylene of Miller McLoughlin via a process (extrusion) that Miller McLoughlin discloses.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/959,817. 
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Regarding claims 1-4 and 10, claims 1-4 and 9 of the ‘817 application recite a polypropylene composition with identical properties, save the melt flow rate.
The difference between the claims of the ‘817 application and claims 1-4 of the present application is that claim 1 of the ‘817 recites that the MFR is from 0.10 to less than 0.70 dg/min, whereas claim 1 of the present claim recites an MFR of 0.7 to 2.4 dg/min.  However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap but are merely close. (See MPEP 2144.05 (I) (citing Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium . "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys.").)  Absent any showing of unexpected results or criticality, the slight difference in MFR between the otherwise identical polypropylenes of the ‘817 application and the present application is negligible.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding claim 6, claim 5 of the ‘817 application recites that the polypropylene is unimodal.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding claim 7, claim 6 of the ‘817 application recites that the polypropylene further comprises additives.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
To the extent Applicant’s arguments were not addressed above, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 5 contains allowable subject matter for the reasons set forth in the November 29 Office Action at paragraph 32, which is incorporated by reference herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763